DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-23 are cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-23 directed to an invention non-elected without traverse in the reply filed on 22 July 2020.  The withdrawn method claims are not commensurate in scope with the allowed product claims.  Accordingly, claims 18-23 have been cancelled.

Response to Amendment
The amendment filed 08 July 2022 has been entered.  
Claims 1-10, 12-13, 15-16, and 18-26 remain pending in the application, wherein claim 1 has been amended and claims 18-23 are cancelled by Examiner’s Amendment, as outlined above.  No new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 1-10, 12-13, 15-16, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are the teachings of Erlenkeuser in view of Penyashki as evidenced by Holland-Letz and MatWeb, as previously outlined in the Non-Final Office Action mailed 15 April 2022.  Applicant has amended independent claim 1 to include where a heat affected zone of the substrate layer has a depth and wherein the depth is greater than zero and less than or substantially equal to the surface layer thickness (i.e. a heat affected zone of the substrate is positively present), whereas Erlenkeuser teaches that application of the anti-slip coating has no effect on the hardness of the blade (p. 3, lines 88-90) (i.e. a heat affected zone of the substrate is not present with a depth greater than zero).  Penyashki is silent regarding a heat affected zone of the substrate.  Wang discloses additional portions of a screwdriver head to be coated, but teaches a different means of applying a coating.  Holland-Letz and MatWeb are not germane to the obviousness of a heat affected zone.  Therefore, the positive recitation of a heat affected zone of the substrate having the claimed depth is not disclosed or rendered as being obvious by the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 08 July 2022, with respect to the prior art rejection have been fully considered and are persuasive in view of the amendments.  The rejection of the claims under 35 U.S.C. 103 as previously set forth in the Non-Final Office Action mailed 15 April 2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784